Title: Peter Whitney, Funeral Sermon for Abigail Smith Adams, 1 November 1818
From: Whitney, Peter
To: 


				
					
					1 Nov. 1818
				
				In the wise and righteous purposes of Providence we have been called to commit to the grave one of the excellent of our Society; One whose virtues were numerous and whose Character was extensively known and admired. It is due to eminent worth, like hers to retain the remembrance of her virtues, to shew by the willing tribute of respect we pay to her Character the sense we feel of obligation to God for his precious gifts, and to excite in all an emulation of virtues, which will conduct them in the path of honor and usefulness here, and raise them to glory and happiness here-after.In guiding our reflections on this occasion I have chosen those words of Scripture recorded in the 14th chapr of the book of Proverbs and 32d verseThe righteous hath hope in his death.The term righteous in this connection is of comprehensive import, including all the attributes of Character, which belong to the qualified subjects of heaven. With us who are favored with the religion of Jesus, the righteous who hath hope in his death is a christian; and that he only has a claim to this unspeakable privilege will appear by considering in what this hope consists.The hope of the Christian in Death consists in the certain expectation of another and a better State of being: that the Soul with all its faculties will survive the dissolution of the body and enter on a state of ever growing improvement and happiness. Whence but from the religion of the bible is this assurance of immortality to be derived? The mere desires of nature for continued being are unable to bring satisfaction to the mind in the contemplation of futurity.  Notwithstanding all the arguments of reason in support of another life, the grave must still appear to close upon its victims forever. It is only by the light of the Gospel that the darkness of the Sepulchre   has been dispersed, and the region beyond it seen to be peopled with living forms. To the Christian “life and immortality are brought to light,” he has no fears or doubts or misgivings of mind in relation to his future existence. But resting upon the unchangeable promise of the Savior that the “Dead shall hear the voice of the Son of God, and they that hear shall live” he meets the summons to depart  with a hope that is as an “Anchor to his soul both sure and stedfast.” This hope of a renewed and immortal existence unmingled with doubts and capable of cheering and supporting the soul in the moment of his departure is built solely upon the declarations of the gospel. But in addition to this hope which the divine promise has so fully confirmed the Christian has that hope also which proceeds from the testimony of an approving conscience, from the review of a character, which God into whose presence he is about to enter, must behold with complacency, and which will fit him for the destiny of happy immortal beings. It is this review of a character which has been habitually governed by the principles and expectations of the Gospel, this consciousness of a well spent life, which disarms death of its sting, and opens to the prospect of the dying Christian “joys unspeakable and full of glory.”The assurance of living again is not exclusively confined to any particular Character. The wicked no less than the righteous are the subjects of future resurrection. The Judge hath told us that the hour is coming when all that are in the graves shall come forth; they that have done good to the resurrection of life, and they that have done evil to the resurrection of damnation.”But it is the good man only, the sincere and upright Christian who can look into futurity with comfort and with hope.To the unfaithful and disobedient the grave must be the avenue to indescribable sorrow. No voice of consolation is permitted to speak peace to him who has come to his last hour unprepared for death. The grave must close upon him in despair, and the unknown destiny of the wicked be his portion in futurity. It is the privilege the exclusive privilege of the Christian to be able to meet death without alarm, and to see the darkness of the grave vanishing from before him.In looking back upon the course he has pursued though failings and imperfections have marked its progress, yet as it has been his ruling principle to fear God and keep his commandments” he is encouraged by the promises of the Gospel to repose his trust in the Divine mercy and has reason to hope that he is in some good measure qualified for seeing and enjoying God forever. To him Death whenever it arrives must be the harbinger of eternal rest and joy.He can view it as the termination of his sufferings As the mode by which he is to pass from a state of trial to the rewards of Christian obedience, to the Society of purer beings to the presence of his Savior, to God the inexhaustable source of all felicity.These are among the hopes which God has given to cheer and support the righteous in death, to enable him to meet his last hour with triumph and in the language of an Apostle to exult and say, O death where is thy sting? O grave where is thy victory?Blessed indeed are the righteous who have these hopes in death; and blessed also are those who are called to witness in the objects of their affection the consolations and the hopes of piety in the last trying scene; who have reason to believe that they who were nearest to their hearts are “fallen asleep in Jesus” and entered on the Christians inheritance. With an eye of faith they can follow their immortal spirits to God, and behold them already united to the vast assembly of holy and of happy beings, and beginning the songs and the services of eternity. The imperfections and the sufferings of earth are done away. Their faculties enlarged and expanded to the survey of celestial objects enable them to contemplate and enjoy all their ineffable realities in all the splendor of heaven those incorruptable rewards which no mortal eye hath seen, nor ear heard Nor human thought conceived. Blessed are the dead which die in the lord for they rest from their labors and their works do follow them.”In this blessedness we have reason to believe the respected and beloved friend whose remains were yesterday conveyed to the tomb, is gone to partake. Her acquisitions and her virtues, the devotion of her time and faculties to the great purpose of her being; that constant and supreme veneration of God which pervaded her soul, that deep sense of responsibility to him, which led her to connect the motives and the actions of her life with the Solemnities of a future judgement and the retributions of eternity, while they raised her in the estimation of all who were favored with a knowledge of her Character must also have recommended her to him to whom she has given her account.Mrs Adams possessed a mind elevated in its views and capable of attainments above the common order of intellects. Her discernment was quick, her judgement solid and all her faculties so happily adjusted as to form at once the intelligent discrete and captivating mind. In the dispositions of Providence her lot was castt in a period of time and on a theatre of duties and events favorable to the development and exercise of her powers. Her Opportunities for improvement were not lost. An habitual intercourse with one of the most enlightened Characters at home, and in her travels abroad an Acquaintance with some of high rank and attainments in other Countries and a subsequent correspondence with them, united to a taste for reading and reflection had enriched her intellectual treasures and stored her mind with a fund of rare and useful knowledge. Her acquaintance with men and with events with the civil and political interests of her own country; from the sphere in which she was called to act was deep and extensive. Conversant with the circumstances that led to the dismemberment of this from the parent Country and partaking in the feelings of the leading Characters in the mighty struggle, she had early formed an attachment to the liberties of her Country which was strengthened by her connection and Sympathy and cooperation with the bereaved companion of her life in the exulted stations he has filled.But though her Attainments were great and she had moved in the highest walks of society and was fitted for the lofty departments in which she moved acted, her elevation had never filled her soul with pride or led her for a moment to forget the feelings and the claims of others. She was always the same meek and humble and obliging Christian; nor will one voice be heard, uncommon as it is, but in commendation of her worth.Her conversation was adapted to improve and endear those who were favored with the privilege of her acquaintance. She was easy of access communicative in her intercourse, and all who were admitted to her presence were both entertained and made happy.In her domestic Character—in the oversight and management of her family concerns, in her discretion and prudence, and in all the qualities that could contribute to the comfort and well being of her house hold She stood almost without a rival.Among the members of this Society who had long known her excellencies She was beloved and respected without a solitary  exceptionThe tidings of her illness were heard with grief in every house and her death is felt as a common loss. To the afflicted she had consolations to impart and to the destitute her charities were timely and unremitted. Multitudes in sickness and in want have been the subjects of her liberal distribution, and have occasion to rank her among the first of earthly benefactors. Often has she wiped the tears from the cheek of sorrow and carried relief and comfort to the mansions of cold and hunger and nakedness.Her deeds of kindness her sympathy in the sufferings of those who in the allotments of Providence were struggling with poverty are inscribed on the imperishable records of eternity, and will we doubt not be a source of happiness to her when the treasures of the unfeeling and the merciless are no more. In her religious faith and character she was among the deciples whom Jesus loved. Early initiated into the belief of the Christian doctrine its heavenly influences had dispensed a lustre over all the faculties of her Soul and formed her to the mild and humble to the amiable and engaging temper which all beheld and admired.Her faith in the Gospel was built on rational and Solid grounds. The conversation and the writings of Infidels which she had heard and read, were unable to shake the firmness of her hold on this system of light and comfort of purity and hope which the Christian revelation presents. In the religion of Jesus she saw the Character of God in all its holiness and perfection, in all its adorable and endearing excellencies. She viewed it as a system of benevolence and love, as designed to enlighten and purify the Soul of Man, to exalt his views and pursuits, and to train him up for a nobler existence, for an endless carrer of improvement and happiness.Having deeply imbibed the benevolent spirit of her Master she had nothing of the bigotry and exclusiveness of sects and parties, but could see the followers of Christ, the destined subjects of eternal Salvation, no less in this than in that denomination of Christians. In her estimation the creeds of erring Mortals were less than nothings and doctrines of no further importance than as they contributed to the growth of virtuous dispositions and the moral improvement of the Character. Her religion was the religion of the heart and the affections. It was that religion which we cannot but think will abide the trial of the last day and continue with the soul when the “hay and the stubble” the follies and destinctions of flaming partizans shall be consumed.But we are drawing to a scene where the christians faith and hope are felt in all their unutterable importance in all their sublime and consoling effects. The approaches of the last Evening were rapid but not overwhelming to her mind. A constitution which for thirty years has suffered the most violent attacks of disease without any long intermissions was unable with the strength of youth to sustain the final shock.Mrs Adams sank under the debilitating weight of her Malady; and that mind which had been so clear and vigorous was occasionally bewildered. Life for several days seemed to be suspended on a thread which the motion of a leaf might rend Asunder. But while reason was spared religion enlivened and supported her Soul. She expressed her perfect submission to Gods will and her readiness at his call to resign herself to his merciful disposal.Death came to her as the messenger of peace, to add another to the countless multitudes of pure and blessed and immortal spirits.Such are the outlines of a character whose worth is confessed by all who knew her—and whose memory will be cherished in the heart of the speaker till that heart shall cease to beat. In turning our thoughts from the dead to the living we would not add a pang to bosoms that are already bleeding under a loss which nothing earthly can supply. But we may be permitted and it is our duty as Christians to tender our Sympathies to the bereaved, to express to them the deep interest we take in their sorrows and our fervent prayers to God for their support.Afflictive as is the event they deplore it is however attended with this best of consolations.That the deceased object of their affections is numbered among the children of the highest that she has entered into the ranks of ministering spirits around the throne of God. They do not wish that his most wise and good purposes were reversed. They do not wish that she were still an inhabitant of earth detained in a frail and dying body from those celestial joys which alone can fill and satisfy the mind. In language which the Savior uttered, and which should be on the lips of every Christian, they are ready to say “Father not our will but thine be done.” A little while and the curtain which now hides from human view, the scenes and the beings that are invisible, will drop, and She whose death they mourn may be commissioned perhaps to welcome their arrival to the Mansions of the blessed.My friends we have been contemplating The character of One who shone with no common lustre splendor who diffused through an extended circle her various  and benign influences and who we are happy to believe is gone to a world of everlasting rest and joy. Have we turned one serious thought to the character we individually possess? has the enquiry been excited whether we are living to useful purposes whether we are fulfilling the end of our being and fitting ourselves for the hope of the righteous in Death? And for his reward in heaven. Every individual be his rank or condition in life whatever it may has an object of equal and everlasting moment to secure. The exalted and the humble are alike the subjects of Gods Moral government, and accountable to him for their talents and improvements. No elevation of rank or powers—no humbleness of station or abilities will exempt us from the final scrutiny and decision of the Judge. “For we must all appear before the Judgement seat of Christ that every one may receive the things done in his body according to that he hath done whether it be good or bad”This my bretheren this is the doctrine which above all others should be imprinted on our minds in living Characters. Our responsibility is solem and certain as Death. We are now acting parts that have an inseperable relation to our happiness or misery in futurity. In every object we seek to attain accomplish, in every thing we do which has an influence upon our Moral Character, let us raise our thoughts to that tribunal where we must shortly stand and ask with all the seriousness it deserves whether we can justify our motives and actions to him who will judge us in righteousness. Let us be wise for eternity fulfilling our allotted duties improving our time and opportunities to the purposes for which they are given, awaiting with patience and with due preparation for the period of our departure remembering for our encouragement in the service of God and virtue that if we are faithful unto death, we shall receive a crown of life that fadeth not away.”
				
					
				
				
			